Sherwood, J.
-In order to avail himself of the provisions of section 3298, Revised Statutes, 1879, the person desiring to redeem must give the required security at the date of the sale; otherwise he need not give it until he redeems, when it would be a useless act, an idle ceremony, and leave the purchaser meanwhile without protection as to the subject-matter of his purchase; thus enabling the owner of the land to take his chances ; to remain silent until the last day of the given twelvemonth; and then, if he thought it profitable, to give bond and redeem. Such a construction of the statute would defeat the purposes for which the bond is given, and cannot be accepted as sound. This was the view taken in Updike v. Elevator Co., 96 Mo. 160, where sections 3298 and 3299 were discussed. Adhering to the ruling there made, it is decisive, of this cause, renders unnecessary the examination of other points made, and judgment affirmed.
All concur.